ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-383, concluding that GERALD GORDON of MONROE, who was admitted to the bar of this State in 1971, should be reprimanded for violating RPC 1.3(lack of diligence), RPC 1.4(b)(failure to keep client reasonably informed about the status of a matter), and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that GERALD GORDON is hereby reprimanded; and it is further
ORDERED that within sixty days after the filing date of this Order, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a health practitioner approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*235ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.